﻿Sir, you represent a country with which mine entertains the best of relations, and your election to the presidency of this session is a tribute to the contribution of the German Democratic Republic to the promotion of peace, social progress and international co-operation. It is also a recognition of your qualities as a statesman with which ray Government associates itself with particular pleasure since in your many activities in the United Nations you have demonstrated special understanding for the problems of the third world, particularly those that affect Africa.
To your predecessor, the Minister for Foreign Affairs of the People's Republic of Bangladesh, I offer, on behalf of my delegation, sincere gratitude for his effective and responsible manner in which he fulfilled the mandate that has been entrusted to him.
I cannot let this opportunity pass without congratulating the Secretary-General of the Organization on his timely and courageous initiatives at the administrative, political and economic level, in particular those for the benefit of Africa, thus meeting the challenges to multilateralism. He has our support and we wish him every success in his endeavours towards peace, his mediation efforts and the use of his good offices.
The last time we were able to welcome the adoption of a real disarmament measure was on 16 December 1971, on the occasion of the adoption of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction. Since then, despite acceptance of the need for general and complete disarmament, and m particular nuclear disarmament, negotiations and discussions have centred on the concepts of limitation, reduction, control and verification. The objective demanded by the non-aligned countries of a world without nuclear weapons, has thus become increasingly illusory,' perhaps to the satisfaction of those whose strategies are still based on the precarious balance of deterrence, parity or, worse, superiority. The escalation of the arms race, the emergence of technologies at the service of theories and concepts that justify the deployment, possession and use of nuclear weapons, the promotion of a nuclear strategy based in space and the continuation of testing will continue seriously to affect international security, even if they temporarily enhance the sense of security of some states. Nevertheless, the problem is not insoluble. 
The non-aligned countries have on several occasions proposed collateral deterrent measures such as the conclusion of an international treaty on the prohibition of the use, or threat of the use, of nuclear weapons and the creation of nuclear-free zones or zones of peace, while the two super-Powers and the two politico-military blocs have been engaging in countless initiatives in Geneva, in Vienna and elsewhere; without giving an exhaustive list, I shall mention the treaties on strategic arms limitation, the limitation of nuclear weapons and nuclear explosions for peaceful purposes and the most recent proposals on the reduction of conventional forces in Europe, the freezing and reduction of military expenditures, and conventional as well as nuclear disarmament in central Europe.
We thus have a consensus which must be structured and harmonized if it is to be democratic and effective. To this end, we have available to us the Conference on Disarmament and the Disarmament Commission as well as the relevant departments of the Secretariat. We shall soon hold our third special session devoted to disarmament, the agenda for which includes the evaluation of new facts and trends, and the consideration of the role of the United Nations in the field of disarmament. These few indications convince us that the United Nations must be properly informed of the state of affairs and progress of negotiations on disarmament.
In any event we should be churlish were we not to hail, as is appropriate, the announcement made on 18 September last by the Soviet Union and the United States relating to their acceptance of the principle and the broad lines of a treaty on the elimination of medium- and short-range nuclear missiles. From 1972, the date of the first strategic arms limitation talks, to 1987, has been a long and difficult road. Imagination, a sense of compromise and a desire for dialogue were needed to reach this result, and we shall not attempt analysis, for in truth what matters is the spirit that allowed the adoption of this very promising decision. We support the joint declaration of the six nations which, on 22 May 1987, in anticipation of the event, stated, inter alia, that it had been proved that when the political will existed it was possible to arrive at major agreements on nuclear disarmament measures.
Unfortunately, such political will failed to materialize last month, when we completed our discussions on the relationship between disarmament and development. There were many points of agreement, but the doctrinaire perception of reality caught up with us at the crossroads. Indeed, if the world needs disarmament as much as it needs development, if they are the conditions for a system of international global and collective security, and if we admit the negative repercussions of the level and scope of military expenditures on the economic world situation, where is the harm in proposing the creation of a fund for economic and social development, financed through resources released as a result of disarmament measures or the limitation of armaments?
Some might tell us that the time is not ripe, although the question has been under discussion, on and off, for more than a quarter of a century. We may also be told that security has priority over all other considerations. If so, we shall respond that our security requires development and that to be convinced of this, it suffices it to look at the kind of development that has been bequeathed to us.
Though they use the usual language, there is agreement among international authorities and international experts - be they from the International Monetary Fund, the World Bank or the United Nations Conference on Trade and Development (UNCTAD) - that, apart from a few pockets of relative prosperity, the economy of the third world is on the verge of bankruptcy. The relevant statistics and figures are so grim that they are difficult to believe. 
First, for 70 per cent of low-income countries, basic commodities represent 50 per cent of total export earnings.
Secondly, for half of such countries, the same commodities bring in 9Ü to 10 0 per cent of export earnings, out of which 8 0 per cent is devoted to the import of foodstuffs and fuels.
Thirdly, the average deficit in the commodities sector in the period 1980-1984, for all developing countries, has been assessed at $14.9 billion per year, half of which is the burden of low-income countries.
Fourthly, those countries have only received approximately 30 per cent of compensatory financial assistance, be it Stabex or Coiapex of the European Economic Community (EEC) or the mechanism of compensatory financing of the International Monetary Fund.
Fifthly, in 1986, the prices of industrial goods rose by 17 per cent. The export earnings of commodities dropped by an average of 26 per cent and the losses suffered by developing countries because of deterioration of terms of trade rose to $100 billion.
Sixthly, in 1986 an average of 37 per cent of export earnings were devoted to the repayment of debt, which is 50 per cent above the 25 per cent limit considered tolerable.
Finally, loans from commercial banks have declined by two thirds since 198Q. Commercial credits only represent one sixth of the 1981 level. The level of direct foreign investments has plummeted by approximately 50 per cent, and official development assistance has been reduced to half the 1982 level.
I need not continue, bet us simply say that we have reached the breaking-point, while international institutions are beginning to run out of steam and private banks, on which we have relied for the recovery of investments and free enterprise, are becoming more than reluctant in granting us new loans. Thus we are now bearing the overwhelming social burden of policies referred to as curative. The problems of commodities, trade and development, and indebtedness are intimately related. The reaction of some - inherited from the nineteenth century - has been to say that Oliver Twist is still asking for more. But if we wish to give real meaning to interdependence and international economic security at the dawning of the twenty-first century, let us really meet the challenge inherent in the relationship between disarmament and development. Let us think in positive terms about a common fund for commodities, and let us accept the need to establish an additional mechanism for compensatory financing while improving existing mechanisms. Let us reverse the negative trends of the transfer o± resources from developing countries and, above all, let us admit that it is important to embark upon a genuine dialogue on the problem of indebtedness. 
The proposal to create a stabilization fund for commodities, a monetary fund and a development fund among third world countries, which was confirmed by the President of the Democratic Republic of Madagascar during the commemoration of the fortieth anniversary of our Organization, seems, in view of these considerations, to be most timely.
It is true that in adopting resolution 41/202 and by the consensus that we supported during UNCTAD VII we have placed this dialogue in a general framework. But the dialogue must become political in nature, for above and beyond technical, financial and banking considerations it is the future and security of all our peoples for many decades to come which is at stake. That dialogue must also be open and not take place behind the screen of preconceived or rigid ideas. In other words, on the basis of the idea of shared responsibility, we must ensure that this dialogue is at no time overtaken by events. It is in that spirit that I should like briefly to recall the position of the Democratic Republic of Madagascar on the question of the debt.
Our shared responsibility with regard to the rising tide of debt imposes an obligation to undertake direct concerted action between debtors, grouped together in a club of debtors, so to speak, on the one hand and their creditors on the other. If the restructuring of the debt is to be viable it requires an amendment of the rules of the Paris Club and the London Club, a one-year moratorium on interest modelled on the practices of the International Development Association and the fixing of the percentage of the export earnings to be devoted to debt servicing on the basis of the figures for several years.
In this connection we have proposed the following alternatives; either to request or decide upon the freezing of debt repayment for the next 10 years or to limit the payment to a maximum of 10 per cent of the value of the export earnings of each country. The basic objective is to postpone payment of most of the debts to the year 2000.
The strategy must contain elements that allow us to bring about the recovery and strengthening of our national economies. That objective would involve reconsideration of the concept of adjustment programmes, which must be based on growth and must not exist simply for the repayment of the debt. In this connection it would be appropriate to have a more equitable distribution of the burden of adjustment and to proceed to an easing of the rules of conditionality required by international monetary and financial institutions and acceleration of the procedures for subscription to structural adjustment loans. Such measures must be coupled with structural reform of the international financial system.
We are pleased that elements of our position have already been reflected in some reference documents. It is not our intention to make these elements pre-conditions, for in the final analysis we must play the game of solidarity with both the developing and the developed countries if we want to avoid the blocking of the dialogue, to the detriment of the interests of all.
I have just dealt, in a somewhat linear fashion, with some of the problems inherent in disarmament, development and debt, in the firm belief that we must find solutions to these problems that will contribute to the strengthening of international security. Nevertheless, our efforts would be in vain if we did not use our imagination and work together to ease or eliminate the regional tensions and conflicts that continue to beset the third world, including Africa, the Neat East and Middle East, central Africa and South-East Asia.
Indeed, in South Africa the hopes born of the mass rebellion which occurred last year have been swept away by the maintenance of the state of emergency over the entire territory. Despite unanimous condemnation by the international community, the Pretoria regime continues to persist in its defiance by tightening the apartheid system. Under the pretext of better mastering apartheid by controlling it, it continues to ignore the needs of the black population. That same regime lends support to the illegal occupation of Namibia and increases its murderous acts of aggression against front-line States.
How much longer will we continue to accept this savage policy of domination, this hegemonism? How much longer will we continue to accept this policy which subordinates a man's dignity to the colour of his skin? Are we to be satisfied with mere talk of condemnation in the face of the humiliation of man, the image of God on earth?
It is those considerations that lead the delegation of Madagascar to congratulate and strongly support the Nordic countries, which have decided to impose economic sanctions against South  Africa, and to encourage all those that still hesitate to follow suit. We do not have sufficient power to act in these matters, much less the necessary resources to assist the front-line States, but we have the voice of reason and wisdom and we shall continue to raise it for as long as the South African regime exists.
In Palestine, what crime has been committed by the Palestinian people that it should be hunted as one hunts a deer in the forest? Is it the crime of claiming its legitimate rights or of recovering its lands, its homeland? what is the reason for the persistent rejection of peace, security and stability in the Middle East? Why is it that all the parties to the conflict in the Middle East persist in maintaining the explosive situation in the region, with all the dangers inherent in it? Can one sacrifice the life of an entire people to protect the conflicting interests of all sides? Can one condemn a people to wander, like a ghost, for its entire life? 
We shall not cease to appeal to the international community to recognize the right of that people to self-determination and to a homeland freely chosen within the context of a peaceful overall settlement of the Middle East crisis. Such a settlement could be found through the convening of an international conference on peace in the Middle East, under the auspices of the United Nations and with the participation of all the parties directly concerned, including the Palestine Liberation Organization, and the permanent members of the Security Council.
We cannot remain silent in the face of the equally crucial problem of the Lebanese people. The soil of Lebanon continues to be occupied by foreign forces. It seems that 12 years of conflict have only sharpened the will of the enemies of Lebanon to see the country torn apart, divided and subjected to contradictory spheres of influence. Therefore, with the Lebanese people wounded, torn apart and the victim of the conflicts in the Middle East, but refusing to die and determined to defend its life and its reasons for living, we demand the withdrawal of Israeli troops from Lebanese soil in accordance with United Nations resolutions, so that the Lebanese people may regain its full authority over all its national territory. 
With regard to Afghanistan, can we simply sit on our hands in the face of the efforts for national reconciliation? The Afghan people have suffered for many years. Some have confined themselves to purely and simply condemning the presence of foreign troops in that country. We will say mote; some are encouraging and continuing to support those who are against the regime. But why? Is it in order for one ideology to win out over another? Can we treat so lightly the identity and personality of a people? That is why, after considerable thought, we support the policy of national reconciliation in Afghanistan and condemn any attempt at blocking it.
The same goes for the reunification of Korea, which we most vigorously support politically and diplomatically. There may be a confrontation of ideologies, but people can engage in dialogue and reach understanding.
As for Western Sahara, we repeat our support for resolution 104 (XIX) of the Organization of African Unity (OAU) and take note of the Secretary-General's decision to send a fact-finding mission to the Sahara. However, that mission might be a futile exercise in the absence of a prior political commitment for the establishment of an interim United Nations administration in the Territory.
With regard to the Chad-Libya conflict, we respectfully abide by the decision of our Heads of State or (Government at the last summit of the OAU, namely, confirmation of the Ad Hoc Committee's mandate to organise negotiations between the two belligerent parties to find a just and lasting solution to the problem, and the search for a negotiated political settlement to their border dispute.
In Central America we see a glimmer of hope, thanks to the commendable efforts of the countries of the region to ease tension and re-establish stability in that part of the world. Thus we unreservedly support the Guatemala Agreement of 7 August 1987. 
With reference to the Iran-Iraq war, we cannot fail once again to deplore the fact that Security Council resolution 598 (1987), demanding a cease-fire, has not been implemented. Of course, one might fear that effective implementation of a cease-fire could be undermined by those who supply weapons, as that might run counter to what they regard to be their vital interests. Also, one wonders whether negotiations between those two fraternal countries - now enemies - could ever take place while they are obstinately clinging to their respective positions.
This war makes no sense and has lasted far too long. It represents an ongoing threat to countries of the region in particular, and in light of the present state of affairs could become internationalised. Furthermore, the concentration of naval forces in the region is a real danger for the whole world, and it is truly regrettable that security for international shipping has been affected and become practically non-existent as a result of this conflict.
Madagascar, through its President, has consistently called for the declaration of the Indian Ocean as a demilitarised and denuclearised zone of peace. But can we today still hope for such a development? Hence we wish to address an appeal to all parties in the Iran-Iraq war to remain calm and avoid inflaming further this most dangerous and critical situation in the Gulf. In particular, we appeal to Iran and Iraq to accept implementation of Security Council resolution 598 (1987) on a cease-fire.
It has never been Madagascar' s posture to remain on the sidelines of international affairs; thus we advocate an immediate cease-fire simultaneously with a halt on all arms deliveries to the belligerents, and the establishment of a fact-finding commission to determine responsibility for the start of the war. Finally, we support the establishment of an international force to ensure the security, safety and freedom of navigation in the Gulf.  We cannot conclude this analysis of regional conflicts without emphasizing in the Assembly that these regional conflicts might have been solved but for the persistent policy of interference in the internal affairs of third-world countries.
We have come here to seek peace, justice, social progress and co-operation - ideals and objectives which we shall attain by displaying the utmost responsibility and the needed generosity. A reading of the Charter always leads us to conclude that it is in keeping with the common good. Even though peace remains, as it should, our primary concern, in these 40 years priorities and realities have often changed.
Our Organization's role is also to allow for the necessary adjustments with due regard to our purposes and principles. And when initiatives sometimes reflect ideals set forth in the Charter it is not intended to counter or bypass them, but simply to clarify their scope by bearing in mind the evolution of international relations on the ideological, political, economic and social levels.
Thus, our support for the establishment of a comprehensive system of international peace and security stems from two considerations; to give the United Nations another chance to play its legitimate role, after the failure of our commitment to a system of collective security; and to recognize that the time has come to renew and ennoble our debate on the basis of tolerance, mutual respect, dialogue and interdependence.
It has never been a crime to proclaim one's dedication to peace and to advocate a security system for all individuals, peoples and nations. At the end of our quest and efforts, may peace, justice, social progress and co-operation reign į and no longer be empty words. May our Organization be the master builder. May the ; peoples of the whole world be the beneficiaries. 

